Affirmed and Memorandum Opinion filed June 11, 2019.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-18-00041-CV

                              IN THE MATTER OF J.K.


                  On Appeal from the County Court at Law No. 4
                             Fort Bend County, Texas
                      Trial Court Cause No. 17-CJV-021351

                    MEMORANDUM OPINION
       Appellant J.K., a juvenile, appeals from the trial court’s adjudication order
finding that he engaged in delinquent conduct by committing aggravated robbery. 1
Appellant argues (1) the trial court erred in denying his motion to suppress, and
(2) the trial court’s findings are not supported by legally sufficient evidence. For
the reasons below, we affirm.



       1
         Appellant was fifteen years old at the time of the offense. To protect the identity of
minors involved in this case, the minors, the minors’ parents, and other family members of the
minors are identified by aliases. See Tex. R. App. P. 9.8(c)(1)(A)-(B), 9.9(a)(3).
                                             BACKGROUND

         Appellant was arrested for aggravated robbery in connection with a stolen
Xbox. Appellant pleaded “not true” to the allegations and proceeded to a bench
trial.

         Complainant E.T., a seven-year-old girl, testified at Appellant’s trial.2 E.T.
was home alone at her family’s apartment the afternoon of August 19, 2017, when
an intruder “knocked a lot of times” on the apartment door before breaking in.
E.T. testified the intruder was carrying a long black gun with “a little red on the top
of the gun.” E.T. said the intruder told her something in a “mean voice” before
walking into her seventeen-year-old brother’s bedroom and stealing her brother’s
Xbox. The intruder left the apartment shortly afterwards.

         Describing the intruder, E.T. testified he was wearing black, blue, and red
clothing, carrying a blue bag, and covering part of his face with a bandana. E.T.
stated the intruder’s skin was “kind of dark, but . . . a little light,” and said his skin
color was “peach, but darker.”

         When the intruder broke into the apartment, E.T. was on the phone with her
mother, Tina, who was at work. Testifying at Appellant’s trial, Tina stated she
could hear someone knocking on the door while she was on the phone with E.T.
Tina then heard a “loud noise” and “a louder voice like someone broke in.” E.T.
ended the phone call and Tina called the apartment office, letting them know
someone had broken into the apartment.                     Tina left her job and drove to the
apartment.

             Joshua Grice, an employee at the apartment complex, answered Tina’s
phone call and ran to the family’s apartment. When Grice got to the apartment, the

         2
             E.T. was six years old at the time of the offense.

                                                     2
front door was cracked open and the door’s locking mechanism was broken. Grice
called out but no one responded. Grice walked away from the apartment building
towards the complex’s fence line and observed a “younger black man” with a black
and blue backpack walking away from the complex. Grice testified the individual
was wearing a black shirt and black shorts and that a “bat or stick” was protruding
out of the backpack.

      Grice walked back to the family’s apartment and found E.T. hiding
underneath a blanket in the master bedroom. E.T. told Grice that a man entered the
apartment carrying a gun and repeatedly asked E.T., “Where is my weed?” E.T.
told Grice the man was wearing all black and covering his face. Grice called 911
and two police officers, Deputy Christopher Arias and Detective Jessip Murphy,
arrived at the family’s apartment.

      Before the officers’ arrival, Tina picked up E.T. from the apartment and left
to get her son, V.T., from his friend’s house. Tina, E.T., and V.T. returned to the
apartment approximately ten minutes after the officers’ arrival. Tina and V.T.
spoke to the officers and, at Appellant’s trial, acknowledged they initially lied to
the officers because they did not want to admit E.T. was home alone. Tina and
V.T. testified that they eventually told the officers the “true version” of where they
were when the apartment was broken into: Tina was at work and V.T. was staying
at a friend’s house.

      Testifying at Appellant’s trial, Deputy Arias stated that E.T. told him “a bad
man had entered or came into the resident’s apartment.” Deputy Arias asked E.T.
whether the intruder was carrying a weapon and E.T. indicated the intruder was
carrying a gun “like the duty weapon [Deputy Arias] had on [his] hip at the time.”
Describing E.T.’s demeanor, Deputy Arias stated she “appeared as if a traumatic
event had just occurred.”

                                          3
      The officers also spoke to V.T. and asked him if he knew who may have
been responsible for breaking into the apartment and taking the Xbox. V.T. told
the officers about an incident several weeks before during which he and a friend
were smoking marijuana in the apartment complex parking lot when they were
approached by a young, African-American man.            The young man identified
himself as Appellant and the boys exchanged information about the high schools
they attended. V.T. testified that he and Appellant attended the same school. V.T.
said Appellant was acting “suspicious” that evening and was “just walking around
in circles” at the apartment complex.

      After speaking with the family, Detective Murphy contacted the Fort Bend
school district to get Appellant’s information and address. At 9:45 p.m. that
evening, Detective Murphy and another detective arrived at Appellant’s address.
The detectives knocked at Appellant’s front door for about 5-10 minutes before
Appellant answered. Appellant said he was home alone and the detectives called
Appellant’s mother and “gave her a rundown of what was happening.” Appellant’s
mother came home and gave the detectives consent to search the house. In an
upstairs room, the detectives found marijuana and an Xbox with a serial number
matching the system stolen from V.T.’s room.            The detectives questioned
Appellant about the Xbox and, according to Detective Murphy, Appellant gave
different accounts for how he came to possess the Xbox before eventually
admitting that he took it.

      Appellant was the last witness to testify at his trial and stated that, the day
before the robbery, V.T. had messaged him about buying marijuana. Appellant
arrived at V.T.’s apartment on August 17, 2019, and knocked for 5-10 minutes.
After nobody answered, Appellant testified that he kicked in the door and entered
the apartment. Appellant said he carried a baseball bat in his bag but left the bat

                                         4
outside of the apartment when he entered.

      Appellant saw E.T. on the phone when he entered the apartment and said he
did not speak to her. Appellant walked into V.T.’s bedroom and took marijuana
and an Xbox. Appellant left the apartment and walked away from the apartment
complex. Appellant testified that he “probably” was the person Grice saw walking
away from the complex.

      During his testimony, Appellant did not deny that he entered the apartment.
He stated his intent was to steal marijuana. Appellant said he did not carry a gun
when he entered the apartment. Appellant stated he did not talk to E.T. or make
any threats toward her.      Appellant said he was wearing dark clothing and a
bandana over his face when he entered the apartment.

      After closing statements, the trial court found beyond a reasonable doubt the
following allegation of aggravated robbery:

      That [Appellant], on or about August 9, 2017, in Fort Bend County,
      Texas, did then and there while in the course of committing theft of
      property owned by [E.T.] and with intent to obtain and maintain
      control of the property, intentionally and knowingly threaten or place
      [E.T.] in fear of imminent bodily injury or death, and the [Appellant]
      did then and there use and exhibit a deadly weapon, to-wit: a firearm;
      and that this act is a violation of section 29.03 of the Penal Code.

The trial court made the following finding in response to a special issue submitted
as to the use or exhibition of a deadly weapon:

      That [Appellant], while in the course of committing the delinquent
      conduct of AGGRAVATED ROBBERY, did then and there
      personally use or exhibit a deadly weapon, to wit: a firearm, in the
      commission of the Aggravated Robbery.
Appellant timely appealed.



                                         5
                                      ANALYSIS

       In two issues, Appellant asserts (1) the trial court erred in denying his
 motion to suppress a confession made during a custodial interrogation, and (2) the
 evidence is legally insufficient to support the trial court’s aggravated robbery
 findings.

I.     Motion to Suppress

       Appellant asserts the trial court erred by denying his motion to suppress the
 confession he made after the detectives discovered the marijuana and Xbox during
 their search of his home.     Appellant argues this confession was inadmissible
 because it was made during a “custodial interrogation” and no procedural
 safeguards were used to secure Appellant’s privilege against self-incrimination.

       Appellant’s motion to suppress was filed pre-trial and re-urged by
 Appellant’s counsel during Detective Murphy’s trial testimony. Both parties took
 Detective Murphy on voir dire and Detective Murphy recounted in detail the
 events that took place at Appellant’s house.

       According to Detective Murphy, he and the other detective were at
 Appellant’s house for approximately 1.5 hours.         Detective Murphy and his
 colleague were both wearing their “relaxed uniform” of a black polo shirt with tan
 pants and both detectives carried their service weapons. After Appellant’s mother
 arrived at the house, the detectives entered the house and Detective Murphy
 interviewed Appellant in the kitchen. Appellant denied any involvement in the
 robbery and said he had been at his house all day. Appellant’s mother signed a
 written form consenting to a search of her home and Detective Murphy asked
 Appellant if there was anything in his room the detectives needed to know about.
 Appellant told the detectives there was a pipe in his room.


                                          6
        The detectives found marijuana and the missing Xbox upstairs; Detective
Murphy acknowledged that the investigation “focused” on Appellant after this
point. Detective Murphy again questioned Appellant and Appellant told Detective
Murphy a friend “had brought [the Xbox] to his house” but he “couldn’t explain
who the friend was or anything like that.” Detective Murphy raised his voice and
told Appellant that he and his mother “could go to jail for this.” Detective Murphy
described the scene as “kind of a fiasco” with both Detective Murphy and
Appellant’s mother “yelling” at Appellant. Appellant kept “hem hawing around”
and Detective Murphy “finally just raised [his] voice and yelled at [Appellant],
‘Tell me. Tell me where you got it from.’” Appellant responded: “Because I took
it, sir.”

        Detective Murphy testified that Appellant was not read his Miranda
warnings or any warnings under the Texas Family Code. Appellant was not told
that he “was free to leave, or that he didn’t have to answer any of the[] questions.”
Appellant also was not handcuffed during the questioning. According to Detective
Murphy, Appellant did not indicate that he wanted to stop talking to the detectives.

        We assume without deciding the trial court erred in denying Appellant’s
motion to suppress the confession he made during Detective Murphy’s
questioning.   Because the improper admission of a juvenile’s statement made
during a custodial interrogation implicates the constitutional right against self-
incrimination, it is constitutional error to admit the statement into evidence. Marsh
v. State, 140 S.W.3d 901, 908 (Tex. App.—Houston [14th Dist.] 2004, pet. ref’d);
see also Jeffley v. State, 38 S.W.3d 847, 858 (Tex. App.—Houston [14th Dist.]
2001, pet. ref’d). Accordingly, we reverse unless the record establishes beyond a
reasonable doubt that the admission of Appellant’s confession in response to
Detective Murphy’s questioning did not contribute to Appellant’s conviction. See

                                         7
Jeffley, 38 S.W.3d at 858 (citing Tex. R. App. P. 44.2(a)).

      In our application of this standard, we do not focus on the propriety of the
outcome of Appellant’s trial. See Wesbrook v. State, 29 S.W.3d 103, 119 (Tex.
Crim. App. 2000); see also Marsh, 140 S.W.3d at 908. We focus instead on the
error and its possible impact in light of the existence of other evidence. Marsh,
140 S.W.3d at 908. We consider the following factors: (1) the source of the error;
(2) the nature of the error; (3) whether the error was emphasized and its probable
collateral implications; (4) the weight a factfinder would probably place on the
error; and (5) whether declaring the error harmless encourages the State to repeat it
with impunity. Id. at 908-09 (citing Wilson v. State, 938 S.W.2d 57, 61 (Tex.
Crim. App. 1996)).      “Though no one factor is dispositive, the existence and
severity of these factors are indicative of the harm caused by the admission of the
oral statements.” Jeffley, 38 S.W.3d at 859. Having identified the source and
nature of the error, we turn to the remaining factors.

      Here, the substance of Appellant’s confession to Detective Murphy was
established by other testimony and evidence, including (1) E.T.’s and Grice’s
description of the intruder; (2) V.T.’s identification of Appellant as a “suspicious”
person; and (most importantly) (3) the detectives’ discovery of marijuana and the
missing Xbox during their consensual search of Appellant’s house. Given this
testimony and evidence, it is improbable the factfinder placed much weight on
Detective Murphy’s testimony regarding Appellant’s confession. See Marsh, 140
S.W.3d at 909-10 (erroneous admission of juvenile’s statement harmless error
where other testimony and evidence “established the same facts as his unrecorded
statement”); see also Jeffley, 38 S.W.3d at 858-60 (erroneous admission of
juvenile’s statement harmless error where the defendant’s “written statement and
other testimony” supported conviction).

                                          8
        Moreover, the State did not place significant emphasis on Appellant’s
  confession to Detective Murphy. Referencing Appellant’s testimony at trial, the
  prosecutor asserted there “really wasn’t much issue” regarding Appellant’s
  commission of the theft. The prosecutor’s closing argument instead focused on
  E.T.’s testimony and her recollection regarding the intruder’s gun. In light of the
  other evidence supporting the conviction as well as Appellant’s testimony, the
  collateral implications of the erroneous admission of Appellant’s confession were
  limited. See Marsh, 140 S.W.3d at 908.

        Finally, “[g]iven the strict requirements upon law enforcement officers in the
  family code regarding interrogation of juveniles, it is unlikely that declaring the
  admission of the oral statements harmless would encourage the State to repeat the
  error with impunity.” Jeffley, 38 S.W.3d at 860. Accordingly, we find the record
  establishes beyond a reasonable doubt that the admission of Appellant’s confession
  to Detective Murphy did not contribute to his conviction. See Tex. R. App. P.
  44.2(a). We overrule Appellant’s first issue.

II.     Sufficiency of the Evidence

        In his legal sufficiency challenge, Appellant argues (1) the State failed to
  prove Appellant stole property owned by E.T. as alleged in the indictment; (2) no
  evidence supports the trial court’s aggravated robbery findings; and (3) the State
  failed to prove identification. We review the applicable legal standard before
  analyzing Appellant’s evidentiary challenges.

        A.    Standard of Review

        For a legal sufficiency challenge, we review all of the evidence in the light
  most favorable to the verdict to determine whether a rational factfinder could have
  found the essential elements of the offense beyond a reasonable doubt. Brooks v.

                                           9
State, 323 S.W.3d 893, 902 (Tex. Crim. App. 2010); see also Criff v. State, 438
S.W.3d 134, 137 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d).                 The
factfinder is the sole judge of the credibility of witnesses and is free to believe or
disbelieve all or part of a witness’s testimony. Brooks, 323 S.W.3d at 902. We
give “deference to ‘the responsibility of the trier of fact to fairly resolve conflicts
in testimony, to weigh the evidence, and to draw reasonable inferences from basic
facts to ultimate facts.’” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App.
2007) (quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). Circumstantial
evidence alone can be sufficient to establish guilt. Guevara v. State, 152 S.W.3d
45, 49 (Tex. Crim. App. 2004).

      B.     Property Owned by E.T.

      In its “Judgment and Order of Adjudication,” the trial court found Appellant
“commit[ed] theft of property owned by [E.T.] . . . with intent to obtain and
maintain control of the property.” Pointing out that the Xbox belong to V.T. and
was not used by six-year-old E.T., Appellant argues the State “failed to prove
Appellant stole property owned by [E.T.].”

      The name of the appropriated-property’s owner is not a substantive element
of the theft offense. Byrd v. State, 336 S.W.3d 242, 251 (Tex. Crim. App. 2011).
But the Code of Criminal Procedure requires the State to allege the name of the
owner of property in its charging instrument. Id.; see also Tex. Code Crim. Proc.
Ann. art. 21.08 (Vernon 2009).

      Under Texas pleading rules, ownership may be alleged in either the actual
owner or a special owner. Byrd, 336 S.W.3d at 251-52. “A special owner is a
person who has actual custody or control of property that belongs to another.” Id.
at 252. To eliminate the distinction between actual and special ownership, the
legislature expansively defined “owner” and included in the definition a person
                                          10
who has title to the property, possession of the property, or a greater right to
possession of the property than the defendant.         See Tex. Penal Code Ann.
§ 1.07(a)(35)(A) (Vernon Supp. 2018); see also Garza v. State, 344 S.W.3d 409,
413 (Tex. Crim. App. 2011).

      The evidence, viewed in the light most favorable to the challenged finding,
supports the trial court’s conclusion that E.T. had a greater right to possession of
the Xbox than Appellant. V.T. testified that he owned the missing Xbox that was
recovered at Appellant’s house. V.T. and E.T. testified that they lived together at
the apartment with their mother. E.T.’s status as a resident at the apartment with
her brother gives her “a greater right to possession” of the Xbox than Appellant,
who admittedly broke into the apartment and stole it. The evidence is sufficient to
support the trial court’s finding regarding ownership of the stolen property.

      C.     Aggravated Robbery

      A person commits the offense of aggravated robbery if he commits robbery
and uses or exhibits a deadly weapon.         Tex. Penal Code Ann. § 29.03(a)(2)
(Vernon 2019). A person commits robbery if, “in the course of committing theft
. . . and with intent to obtain or maintain control of the property, he:
(1) intentionally, knowingly, or recklessly causes bodily injury to another; or
(2) intentionally or knowingly threatens or places another in fear of imminent
bodily injury or death.” Id. § 29.02(a) (Vernon 2019). “Theft” is defined as
“unlawfully appropriat[ing] property with intent to deprive the owner of property.”
Id. § 31.03(a) (Vernon 2019). Appellant argues the evidence is legally insufficient
to support the trial court’s findings that (1) under section 29.02(a)(2) Appellant
“intentionally and knowingly threaten[ed] or place[d] [E.T.] in fear of imminent
bodily injury or death;” and (2) under section 29.03(a)(2) Appellant “personally
use[d] or exhibit[ed] a deadly weapon, to wit: a firearm, in the commission of the

                                         11
Aggravated Robbery.”

             1.     Section 29.02(a)(2)

      We examine first the trial court’s finding under section 29.02(a)(2) that
Appellant “intentionally and knowingly threaten[ed] or place[d] [E.T.] in fear of
imminent bodily injury or death.” Appellant argues there was no evidence to
support this finding.

      Because the trial court could have found Appellant guilty for either of these
culpable mental states, we need only address the less culpable mental state of
knowingly. See, e.g., Howard v. State, 333 S.W.3d 137, 140 (Tex. Crim. App.
2011). Under the Penal Code, a defendant acts “knowingly” with respect to “a
result of his conduct when he is aware that his conduct is reasonably certain to
cause the result.” Tex. Penal Code Ann. § 6.03(b) (Vernon 2011). “Knowingly”
does not refer to the defendant’s knowledge of the actual results of his actions, but
instead the knowledge of what results his actions are reasonably certain to cause.
Howard, 333 S.W.3d at 140.

      Proving robbery by showing the defendant placed another person in fear
does not require an actual threat. Burton v. State, 230 S.W.3d 846, 852 (Tex.
App.—Houston [14th Dist.] 2007, no pet.).        Instead, “[t]he crucial inquiry in
determining whether a threat has been made is whether the assailant acted in such a
manner as would, under the circumstances, portend an immediate threat of danger
to a person of reasonable sensibility.” Sifuentes v. State, 494 S.W.3d 806, 811
(Tex. App.—Houston [14th Dist.] 2016, no pet.) (internal quotation omitted).

      Viewing the evidence in the light most favorable to the trial court’s section
29.02(a)(2) finding, legally sufficient evidence supports the finding that Appellant
“knowingly threaten[ed] or place[d] [E.T.] in fear of imminent bodily injury or


                                          12
death.”

           Appellant testified that, after he “kicked through the apartment door,”
            he saw E.T. under a blanket in the master bedroom. After seeing E.T.,
            Appellant went into V.T.’s bedroom and took marijuana and an Xbox
            before exiting the apartment.
           According to E.T., Appellant was wearing a bandana over his face and
            carrying a long black gun when he walked into the apartment and told
            her something in a “mean voice” before walking into V.T.’s bedroom.
            E.T. said she “got [her] blanket and [she] hide under it” because she
            “was very scared.”
           Tina testified that, while she was on the phone with E.T., she heard
            someone speak in “a louder voice like someone broke in.”
           Grice testified that, after the incident, E.T. told him a man entered the
            apartment carrying a gun and repeatedly asked E.T., “Where is my
            weed?”
           According to Deputy Arias, after the incident E.T. had “appeared as if
            a traumatic event had just occurred.”

This evidence supports the trial court’s finding that Appellant acted in such a
manner that would, under these circumstances, portend an immediate threat of
danger to a person of reasonable sensibility. See id.; Burton, 230 S.W.3d at 852.

      We overrule Appellant’s challenge to the trial court’s section 29.02(a)(2)
finding.

            2.     29.03(a)(2)

      We turn now to the trial court’s finding under section 29.03(a)(2) that
Appellant “personally use[d] or exhibit[ed] a deadly weapon, to wit: a firearm, in
the commission of the Aggravated Robbery.” Challenging this finding, Appellant
argues that “he maintained at all times that he was never in possession of a
firearm” and “[t]he only evidence that he even had a firearm” came from six-year-
old E.T.

                                        13
      A deadly weapon is “used” when it is employed or utilized to achieve its
purpose and is “exhibited” if it is consciously shown or displayed during the
commission of an offense. Patterson v. State, 769 S.W.2d 938, 941 (Tex. Crim.
App. 1989). A victim’s testimony concerning the presence of a gun generally is
sufficient to support a finding on the presence of a deadly weapon. See Bradley v.
State, 359 S.W.3d 912, 917 (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d); see
also Alexander v. State, No. 14-09-00574-CR, 2010 WL 1992829, at *2 (Tex.
App.—Houston [14th Dist.] May 20, 2010, pet. ref’d) (mem. op., not designated
for publication).

      Here, legally sufficient evidence supports the trial court’s finding that
Appellant “personally use[d] or exhibit[ed] a deadly weapon, to wit: a firearm, in
the commission of the Aggravated Robbery.” E.T. testified that an intruder entered
the apartment carrying a long black gun with “a little red on the top of the gun.”
On cross-examination, E.T. acknowledged that she had not “seen lots of guns” but
stated that her mom owns “a small gun.” Recounting his conversation with E.T.
after the incident, Grice testified that E.T. told him an intruder had entered the
apartment and was carrying a gun.           Deputy Arias also testified about his
conversation with E.T. after the incident and stated that she indicated the intruder
was carrying a gun “like the duty weapon [Deputy Arias] had on [his] hip at the
time.” E.T.’s testimony, combined with Grice’s and Deputy Arias’s descriptions
of their conversations with E.T. after the incident, are sufficient to support the trial
court’s section 29.03(a)(2) finding. See Bradley, 359 S.W.3d at 917; Alexander,
2010 WL 1992829, at *2.

      Appellant argues E.T. “only saw a glimpse of him when she was not hiding
under her blanket” and points out inconsistencies in her other testimony, such as
E.T.’s description of the intruder’s skin color as “peach, but darker.” But the trial

                                          14
court, as the factfinder, was the exclusive judge of the witnesses’ credibility and
was charged with resolving any inconsistencies or contradictions in the evidence.
See Brooks, 323 S.W.3d at 902; Hooper, 214 S.W.3d at 13. We defer to the trial
court’s resolution of evidentiary conflicts and its weighing of witnesses’ credibility
and testimonies. See Brooks, 323 S.W.3d at 902; Hooper, 214 S.W.3d at 13. All
of the evidence, viewed in the light most favorable to the challenged finding,
supports the trial court’s section 29.03(a)(2) deadly-weapon finding.

      Appellant also asserts the detectives did not find a gun when they searched
his house after the incident. But the failure to recover a weapon does not nullify
other evidence supporting the trial court’s deadly-weapon finding.          See, e.g.,
Johnson v. State, No. 14-02-00901-CR, 2003 WL 22012693, at *2 (Tex. App.—
Houston [14th Dist.] Aug. 26, 2003, pet. ref’d) (not designated for publication);
Wysner v. State, No. 05-00-02014-CR, 2001 WL 1329315, at *2 (Tex. App.—
Dallas Oct. 30, 2001, no pet.) (not designated for publication).

      We overrule Appellant’s challenge to the trial court’s section 29.03(a)(2)
finding.

      D.     Identification

      Arguing the State failed to prove Appellant was the person who committed
the robbery, Appellant argues “[t]he only eyewitness testified that the armed
robber was white in that he had peach-colored skin.”

      E.T. testified that the intruder’s skin color was “peach, but darker.”
Appellant is an African-American boy. Other evidence in the record supports the
trial court’s finding that Appellant committed the charged offense:

            Grice testified that he observed a “younger black man” walking away
             from the apartment complex shortly after he received the call from
             Tina reporting the robbery. Grice said the young man was wearing a

                                         15
             black and blue backpack with a “bat or stick” sticking out of the top.
            Responding to Deputy Arias’s inquiry about who could have been
             responsible for the robbery, V.T. recounted his previous encounter
             with Appellant in the apartment complex’s parking lot. V.T. said
             Appellant was acting “suspicious” that evening because he was “just
             walking around in circles” at the complex.
            In their search of Appellant’s home, the detectives found an Xbox
             with a serial number matching the system stolen from V.T.’s
             bedroom.
            Detective Murphy testified that, after detectives found the missing
             Xbox, Appellant admitted taking the Xbox.
            Appellant testified that he kicked in the door to V.T.’s apartment and
             took marijuana and an Xbox from V.T.’s bedroom before leaving.
             Appellant testified that he “probably” was the person Grice saw
             walking away from the complex.
We defer to the factfinder’s responsibility to fairly resolve conflicts in the
evidence. Considering all evidence in the light most favorable to the verdict,
legally sufficient evidence supports the trial court’s finding that Appellant was the
person who committed the charged offense.

      We overrule Appellant’s final issue.

                                   CONCLUSION

      We overrule Appellant’s issues on appeal and affirm the trial court’s
judgment.




                                       /s/    Meagan Hassan
                                              Justice


Panel consists of Justices Christopher, Hassan, and Poissant.


                                         16